BIJUR, J.
Plaintiff recovered salary due him as a “hold-over” secretary and treasurer after April 20, 1911. On that day a board of directors of the company had been elected, and had appointed two persons as secretary and treasurer, respectively. Plaintiff claimed, however, that he was the only lawful secretary and treasurer, because, on May 26, 1911, an order of court was duly entered setting aside the election of these directors, and consequently invalidating the appointment of the other officers. Subsequently, however, the controversy was adjusted, and pursuant to a stipulation signed by all the parties, including plaintiff respondent, on July 29, 1911, an order was made in said proceeding setting aside the order of May 26, 1911. The result of this order, under the decisions, was to annul all the proceedings previously had, as though no action had been brought. Poster v. N. Y., etc., R. R. Co., 118 App. Div. 143, 103 N. Y. Supp. 531, and cases there cited. So far, therefore, as the present record recites the *74facts, the plaintiff was, after April'20/1911, no longer an officer of the defendant, because his successor had been duly appointed by a board of directors which in turn was itself' duly elected.
Judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.